wel!

Te

.
MINISTERE DE L’ECONOMIE REPUBLIQUE DU CONGO
FORESTIERE ET DE L'ENVIRONNEMENT Unité" Travail’ Progres
CABINET

DIRECTION GENERALE DE L ECONQWMIE
FORESTIERE A,

DIREC ION DES FORETS

SERVICE DE LA GESTION FORESTIERE

NS 1g /MEF E/CAB/OGEF/DF-SGF

Convention de Transformation industrielle,
pour la mise en valeur de l'UFE Léboulou

Entre les soussignes

Le Gouvernement de la République du Congo, représente par son Excellence
Monsieur le Ministre de Economie Forestiere, et de |'Environnement ci-dessous
désigné « le Gouvernement », dune part

La Société Foresti@re et Industnelle de Leboulou, représentée par son Gérant. c:-
dessous désignée « la Societe ». dautre part

ll a été convenu de conclure la presente convention, conformément a la politique ce
gestion durable des foréts et aux strategies de développement du secteur foresues
national définies par le Gouvernement

Titre Premier : Dispositions générales

Chapitre | Objet et durée de la Convention
Article 1. La présente convention a pour objet 'aménagement durable et la mis
valour de |'Unité Forestiére d'Exployation Leboulou située dans tUFA Sud

(Kibangou) \,

€

Article 2: La durée de la présente convention est fixée a quinze (15) ans, a compter
de la date de signature de l'arrété d'approbation de ladite convention

La présente convention est renouvelable, aprés une évaluation, par I'Administration
des Eaux et Foréts, tel que prévu a l'article 34 ci-dessous

Chapitre Il : Dénomination-Siége Social-Objet et Capital Social de la Société

Article 3: Ua Société est constitueée en Société anonyme de droit congolais
dénommée Société Forestiére et industrielle de Léboulou, en sigle « SOFIL »

Son siége social est fixé 4 Pointe-Noire, Boite Postale 2482, République du Congo

ll pourra étre transféré en tout autre endroit de la République du Congo par decision
de la majorité des actionnaires, réunie en Assemblée Générale Extraordinaire

Article 4 La société a pour objet |'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés de bois.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des
actionnaires et entreprendre des actions pouvant développer ses activités, ainsi que
toute opération commerciale, mobiliére se rattachant directement ou indirectement a
lobjet de la societe.

Article 5. Le capital social de la sociéte est fixé initialement a 10.000.000 de francs
CFA. Toutefois, il devra 6tre augmenté en une ou plusieurs fois, par voie d'apport en
numeéraire, par incorporation ces réserves ou des provisions ayant vocation a éve
incorporées au capital social et par apport en nature

Article 6 Le montant actuel du capital social, divisé en 100 actions de 100.090
FCFA chacune, est reparti de la maniére suivante

Actionnaires [Nombre Valeur d'une _/ Valeur totale

_ __ ____action (FCFA) \(FCFA)
Congo Invest 60° 700.000! 6.000 090
TAMAN Industries 40 100.000 4.000 003
Total - 100 : i 0.000.000

Article 7: Toute modification dans la répartition des actions devra étre au prealabie
approuvée par le Ministre chargé des Eaux et Foréts, conformément aux textes

législatifs et reglementaires en la matiére
Titre deuxiéme : Definition des Unités Forestiéres d’Exploitation

Article 8 : Sous réserve des droits des tiers et conformément 4 la législation et a la
réglementation forestiéres, la société est autorisée a exploiter l'unité forestiére
d'exploitation (UFE) Léboulou , d'une superficie de 275.770 ha environ, située dans
I'UFA Sud 5 (Kibangou).

Cette UFE est délimitée ainsi qu’il suit :

Son point dorigine ©, est situé sur le pont de la riviére Léboulou au village Ngoua i
ayant les coordonnées géographiques ci-aprés : Latitude Sud 02’5/'50", Longitude
Est 12°24'09"

- Au Nord et au Nord Quest: Suivre les routes Ngoua II-Loubétsi-Kayes et Kayes-
Banda jjusqu’au village Bota.

~ Au Sud et au Sud Quest : Du village Bota, suivre la route Bota — Pemdé jusqu'au
pont sur la riviére Loubétsi, puis la Loubétsi en aval jusqu’a sa confluence avec le
fleuve Niari

- A Est: Suivre le cours du fleuve Niari en amont jusqu’au village Ngoua I! ( point
d'origine)

Titre troisieéme : Engagements des parties

Chapitre |. Engagements de la société

Article 9 La société s'engage a respecter la legislation et la réglementation
forestiéres en vigueur, notamment

- Elle doit effectuer des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir a la Direction Regionale de
l'Economie Forestiére du Niari, dans les délais prescrits par la reglementation
en vigueur ;

- Elle ne doit ni céder, ni sous-traiter la présente convention ;

- Elle s'engage également a transmettre les états de production a
l'Administration des Eaux et Foréts, dang les délais prévus par les textes
réglementaires en vigueur.

Article 10 : En attendant |'élaboration du plan d'aménagement durable, exploitation
de l'UFE Léboulou se fera sur la base des conditions prévues par arrétés n°
Q58/MEF/SGEF/DF-SAF du 22 février 1988, n° 2642/MEF/SGEF/DSAF-SAF du 08
juin 1991 et n°982 /MEFPRH/DGEF/DF-SGF du 28 mars 2002, sus-visés
La Société s'engage, notamment, a atteindre le volume maximum annuel (VMA) de
la superficie concédée, conformément au planning présenté au cahier de charges
particulier, sauf crise du marché ou cas de force majeure

Article 11. La société s'engage 4 mettre en valeur l'ensemble de 'UFE concédée
conformément aux normes techniques établies par |'Administration des Eaux et
Foréts et aux dispositions du cahier de charges particulier de la convention

Article 12: Laj société s'engage @ élaborer, sous le contréle des services
compétents du Ministére chargé des Eaux et Foréts, le plan d’aménagement durable
de |'UFE concédée dans un délai de deux ans, a compter du mois de janvier 2003

Article 13. L'élaboration du plan d’aménagement forestier durable est a la charge
de la société

Pour I'élaboration du plan d’aménagement, la société peut faire appel a un bureau
d'études spécialisé, aprés avis du Ministre chargé des Eaux et Foréts

L‘élaboration du plan d'aménagement durable se fera suivant les normes édictées
par la Direction Générale de I'Economie Forestiére

Les conditions d’élaboration du plan d’aménagement durable seront précisées dans
un protocole d’accord a conclure entre la Direction Générale de |’Economie
Forestiére et la Société

Article 14: La Société s'engage 4 mettre en ceuvre le plan d'aménagement durable
a élaborer.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner
\'élaboration et la mise en ceuvre dudit plan d’aménagement.

Les dépenses relatives a la mise en ceuvre du plan d’aménagement sont a la charge
de la société. Toutefois, celle-ci peut, avec l'appui du département des Eaux et
Foréts. rechercher des financements extérieurs, pour réaliser certaines actions
notamment celles liées a la gestion et a la conservation de la diversite biologique

Article 15. Un avenant a la présente convention sera signé entre les deux parties,
apres l'adoption du plan d'aménagement durable, pour prendre en compte les
prescriptions dudit plan et préciser la modalités de sa mise en oeuvre

Article 16: La société s'engage a mettre en place des unités de transformation
industrielles et a diversifier la production transformee, selon le programme
d'investissement prévisionnel et le calendrier de production présentés au cahier de
charges particulier

Article 17 La société s'engage a assurer la bonne exécution du programme
dinvestissement conformément au planning retenu au cahier de charges particulier

sauf cas de force majeure, prévu a l'article 30 ci-dessous L
Article 18 : Pour couvrir les investissements, la société aura recours a tout ou partie
de son cash-flow, aux capitaux de ses actionnaires et aux financements extérieurs &

moyen et long termes.

Article 19 : Lorsque la société aura atteint sa pleine capacité de production, celle-ci
s'engage a porter l'effectif du personnel a 186, selon les détails précisés au cahier
de charges particulier —

Article 20: La gociété s'engage a recruter les cadres nationaux, a assurer et a
financer leur formation, selon les dispositions précisées au cahier de charges
particulier.

Article 21. La société s'engage a collaborer avec |'Administration des Eaux et
Foréts, pour une gestion rationnelle de la faune dans I'UFE accordée. Elle s'engage
notamment a assurer le financement de la mise en place et du fonctionnement de
«Unité de Surveillance et de lutte Anti-Braconnage » (USLAB), suivant un
protocole d’accord a établir avec la Direction Générale de I'Economie Forestiére

Article 22: La société s'engage a réaliser les travaux spécifiques au profit de
|'Administration des Eaux et Foréts, des populations et des collectivités territoriales
ou locales de la région du Niari, tels que prévus au cahier de charges particulier de la
convention

Chapitre ll : Engagements du Gouvernement

Article 23 : Le Gouvernement s’engage 4 faciliter, dans la mesure du possible, les
conditions de travail de la Société et a contréler, par le biais des services compétents
du Ministére chargé des Eaux et Foréts, l'exécution des clauses contractuelles

li garantit la libre circulation des produits forestiers, sous réserve de leur contréle par
les agents des Eaux et Foréts.

Article 24. Le Gouvernement s’engage a maintenir le VMA de |'UFE concedee
jusqu’a adoption du plan d’amenagement durable, sauf cas de crise sur le marche
de bois.

Article 25 : Le Gouvernement s'engage a ne jamais mettre en cause unilatéralement
les dispositions de la présente convention a l'occasion des accords de toute nature
qu'il pourrait contracter avec d'autres Etats ou des tiers

Titre quatriéme : Modification — Résiliation de la Convention et cas de force
majeure

Chapitre | : Modification et Révision

Article 26 . Certaines dispositions de la présente convention peuvent étre révisees a
tout moment lorsque les circonstances limposent, selon que l'interét des deux

\
parties l'exige, ou encore lorsque son exécution devient impossible pour une raison
de force majeure:

Article 27: Toute demande de modification de la présente convention devra étre
formulée par écrit, par l'une des parties. Cette modification n’entrera en vigueur que
si elle est signee par les représentants des deux parties.

Chapitre ll: Résiliation de la convention

Article 28 . En cas de non observation des engagements pris par la Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires
aprés une mise en demeure restée sans effet , dans les délais indiqués qui, dans
tous les cas, ne doivent pas dépasser trois mois

Cette résiliation intervient également en cas de manquements graves a la legislation
et a la régiementation foresti¢res, dament constatés par l'Administration des Eaux et
Foréts.

La résiliation de la convention se fera par arrété du Ministre chargé des Eaux et
Foréts

Article 29. Les dispositions de 'article 28 ci-dessus s'appliquent également dans le
cas ou la mise en ceuvre de cette convention ne commence pas dans un délai d'un
an a compter de la date de signature de son arrété d'approbation ou encore lorsque
les activites du chantier sont errétées pendant un an, sauf cas de force majeure
défini a l'article 30 ci-dessous

Chapitre Ill : Cas de force majeure

Article 30. Sont qualifies de « cas de force majeure» tous les evenements
indépendants de la volonté de la société, extérieurs a l'entreprise et susceptibles de
nuire aux conditions dans lesquelles elle doit réaliser normalement son programme
de production et d'investissements.

Toutefois, |a gréve issue d'un litige entre la Société et son personnel, pour la non
observation de la législation du travail ne peut étre considérée comme cas de force
majeure

Article 31. Au cas ou leffet de force majeure n’excéde pas six mois, le délai de
\'exploitation sera prolongé par rapport a la période marquée-par la force majeure

Si l'effet de force majeure dure plus de six mois, l'une des parties peut soumettre la
situation a l'autre, en vue de sa resolution

Les parties s'engagent 4 se scumettre a toute décision résultant d'un tel reglement
méme si cette décision devra aboutir 4 la résiliation de la présente convention

\ ;
‘
Titre cinquiéme : Réglement des différends et attributions de juridiction

Article 32 : Les parties conviennent de régler 4 l'amiable tout differend qui resulterait
de l'exécution de cette convention

Au cas ow le réglement a l'amiable n’aboutit pas, le litige sera porté devant le
Tribunal de Commerce du siége social de la Société

!

Titre sixiéme : Dispositions finales

Article 33: En cas de liquidation de la société ou de résiliation de la convention. la
Société devra solliciter l'approbation du Ministre chargé des Eaux et Foréts pour
vendre ses actifs et transférer leur montant pour liquider son matériel et ses
installations

En outre, les dispositions de l'article 71 de la loi n° 416-2000 du 20 novembre 2000
portant Code Forestier sont applicables de plein droit

Article 34. La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Foréts.

De méme, au terme de la validite de ladite convention, une évaluation sera effectuee
par les services précités qui étudieront la possibilité ou non de sa reconduction

Article 35. Le taux retenu pour le calcul de la taxe forestiére est fixe par un texte
reglementaire

Article 36: La présente Convention, qui sera approuvee par arrété du Ministre
chargé des Eaux et Foréts, entrera en vigueur 4 compter de la date de signature
dudit arréteé /-

Fait a Brazzaville, le 40 Octobre 76

Pour la Societe, Pour le Gouvernement
Le Gerant,
. Le Ministre de l'Economie Forestiére

et de l'Environnement,

KONG ING TEE \ on uOMBO
aw,
